Citation Nr: 1537979	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-12 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs purposes to handle disbursement of funds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran had active service from April 1968 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The Veteran testified at a Video Conference hearing before a Veterans' Law Judge in May 2015.  A transcript of that hearing is of record.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, he is presently competent to manage his funds without limitation.


CONCLUSION OF LAW

The Veteran is competent to handle disbursement of funds.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board determines that the Veteran is competent for VA purposes, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.



Analysis 

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2015).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  See 38 C.F.R. § 3.353(b) (2015).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c) (2015).  

Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c) (2015).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d) (2015); see also 38 C.F.R. § 3.102 (2015). 

In the present case, the basis for the finding of incompetency was an April 2012 VA examination for housebound status and aid and attendance.  The examiner stated that the Veteran did not know the amount of his benefit payments or monthly bills, was unable to prudently handle his payments, and was not personally handling his own money and bills.  The examiner noted that the Veteran used CAPS agency to manage his financial affairs.  

On his VA Form 9, the Veteran indicated that at the time of his VA examination he was hospitalized in a rehabilitation center.  He noted that prior to his hospitalization he had always paid all his bills on time, as they were due.  He stated that when he moved to an independent senior living center, he had allowed CAPS to help him rearrange his bills so that he could afford to stay there and so that help would be readily available if he fell ill again and was unable to manage his bills.  However, he asserted that he was perfectly capable of managing his bills and that he worked closely with CAPS staff to manage his income and bills.  

An April 2013 letter from the Veteran's account representative at CAPS, K. C., indicated that the Veteran had volunteered for a CAPS bill pay program in November 2011, with the goal of consolidating his debts by filing for bankruptcy.  It was noted that the Veteran had been an active participant in the process and had worked closely with CAPS staff.  K. C. noted that although the Veteran had seemed overwhelmed by his failing health, divorce, and mounting medical bills, he never seemed to be a danger to himself or others.  K. C also noted that the Veteran currently lived in an independent senior living facility, had discharged his debts by way of bankruptcy, was debt free with the exception of his current living expenses, and owned his home.  K. C. stated that although the Veteran continued to work with CAPS in managing his funds, it was her opinion that he was perfectly capable of performing these duties, and that his participation was on a volunteer basis.

At his May 2015 hearing, the Veteran's representative noted that at the time of the April 2012 examination the Veteran was under considerable stress because of his sick wife, and was under the influence of quite a bit of prescribed pain medication for his service-connected disabilities.  The Veteran testified that since that time, his medications had been straightened out and that he was now able to manage his benefit payments.  The Veteran was able to report the amount of his monthly VA and Social Security Administration (SSA) benefits and his monthly bills.  He noted that he managed his SSA benefits, that he paid his bills out of those funds, and that none of his bills was overdue.

After weighing all the evidence of record, the Board finds that the Veteran is competent to manage his own financial affairs, including his VA benefits.  The Board acknowledges the opinion of the April 2012 VA examiner that the Veteran was not competent to handle his own financial affairs.  Nevertheless, the Board finds that the evidence does not show by clear and convincing evidence that the Veteran lacks the mental capacity to contract or manage his own affairs.  On the contrary, the weight of the evidence indicates that the Veteran's mental status has improved vastly since the April 2012 examination.  Specifically, the Veteran and his representative noted that the Veteran's diminished mental status at the April 2012 examination was due to the influence of prescribed pain medications, and since that time, the Veteran's medications had been straightened out.  Additionally, at his hearing the Veteran was aware of the amounts of his monthly VA and SSA benefits and his bills.  He testified that he had successfully managed his SSA benefits and paid his bills for some time without any late payments or delinquencies.  Moreover, while the Veteran continues to accept assistance from CAPS in managing his financial affairs, the Veteran and CAPS staff indicate that this is on a volunteer basis, that the Veteran is an active participant in the process, and that he is capable of managing his finances on his own.  With regard to the continued use of CAPS services, the Veteran explained that he wanted assistance in place, to prevent delinquent payments, in case he was to fall ill again and become unable to attend to his bills.  In light of the above, the Board finds that the weight of the evidence indicates that the Veteran is competent to handle his own finances.


ORDER

The Veteran is competent for Department of Veterans Affairs benefits purposes to handle disbursement of funds under the provisions of 38 C.F.R. § 3.353; restoration of competency status for VA purposes is granted. 


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


